Citation Nr: 1755929	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder strain, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 2002 to August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.

The Board remanded the case for further development in March 2017.  The case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for a left shoulder strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a remand is necessary to ensure compliance with the directives of the March 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

The Board remanded the case in March 2017, in part, to provide the Veteran with a VA examination.  The Board directed the AOJ that documentation should be obtained which showed that notice scheduling the examination was sent to the Veteran's last known address and to his representative if the Veteran did not report for a scheduled examination.  The AOJ scheduled the Veteran for an examination.  However, there is no indication that notice was sent to the Veteran's address informing him of the VA examination.  Notably, there is a copy of an examination inquiry; however there is not a copy of the examination notice as sent to the Veteran.  Thus, on remand, the Veteran should be scheduled for another VA examination.  If he does not report, the file should be properly documented regarding notice of the appointment.

The Board notes that there is a May 2017 notification in the claims file that shows that the Veteran does not wish to continue to pursue his shoulder claim.  However, this notification does not meet the withdrawal requirements of 38 C.F.R. § 20.204 (2017).  Further, in November 2017 the Veteran's representative submitted an Appellate Brief regarding the Veteran's claim.  Thus, the appeal is not withdrawn.

The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is expected to cooperate in the efforts to adjudicate the claims, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Id.; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for his left shoulder strain in accordance with the March 2017 remand directives.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




